DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 6, Par 4 of the Remarks dated 11/5/2021. Additionally, Volk US 6,164,779, Ohmura US 2011/0143287, and Williamson US 2019/0261851 fails to disclose independent claim 1, independent 12, and independent claim 14 in its entirety.
Specifically regarding the allowability of amended independent claim 1: The prior art of record does not disclose or suggest an ophthalmic apparatus comprising “a second optical system that includes a catadioptric optical unit, wherein the shape of the image of the surrounding portion is an annular shape centered on the optical axis of the ophthalmic apparatus, the predetermined region contains the optical axis, and there is an overlap between the image of the predetermined region according to the first optical system and the annular image of the surrounding portion of the predetermined region according to the second optical system, the overlap including a boundary between the images”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-7, 10, and 11 are allowable due to pendency on amended independent claim 1.
amended independent claim 12: The prior art of record does not disclose or suggest an ophthalmic apparatus comprising “a second optical system that includes a catadioptric optical unit and that acquires an image of a surrounding portion of the predetermined region, and the second optical system includes a common lens group with a positive refractive power overall, the common lens group including a surface with a negative refractivity at least one surface”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claim 13 is allowable due to pendency on amended independent claim 12.
Specifically regarding the allowability of amended independent claim 14: The prior art of record does not disclose or suggest an ophthalmic apparatus comprising “: a first optical system that acquires an image of a predetermined region of a subject eye; and a second optical system that includes a catadioptric optical unit and that acquires an image of a surrounding portion of the predetermined region”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 15 and 16 are allowable due to pendency on amended independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARRIEF I BROOME/           Examiner, Art Unit 2872                                                                                                                                                                                             
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872